UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 02-4086
MUHAMMAD S. HABEEBULLAH,
            Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the Eastern District of Virginia, at Richmond.
                  Robert E. Payne, District Judge.
                           (CR-01-237)

                      Submitted: August 28, 2002

                      Decided: September 19, 2002

  Before WIDENER, WILKINS, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

Andrea C. Long, BOONE, BEALE, COSBY & LONG, Richmond,
Virginia, for Appellant. Paul J. McNulty, United States Attorney, N.
George Metcalf, Assistant United States Attorney, Richmond, Vir-
ginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                   UNITED STATES v. HABEEBULLAH
                             OPINION

PER CURIAM:

   Muhammad Habeebullah appeals his 110-month sentence and con-
victions for conspiracy to possess with intent to distribute and and to
distribute more than 500 grams of cocaine, in violation of 21
U.S.C.A. § 846 (West 2001), and attempted possession with intent to
distribute more than 500 grams of cocaine, in violation of 21 U.S.C.
§ 841(a)(1) (2000) and 18 U.S.C. § 2 (2000).

   On appeal, Habeebullah challenges his convictions based on the
sufficiency of the evidence. First, he contends that the evidence
against him is purely circumstantial. Second, he argues the Govern-
ment failed to prove that there was at least one other person who con-
spired with him to distribute cocaine, or that he knew that any
package ever sent to him contained cocaine. Third, he avers the evi-
dence could not support his attempt conviction because he never
touched the only package proven to contain cocaine.

   The relevant question on appeal is not whether the court is con-
vinced of guilt beyond a reasonable doubt, but rather whether the evi-
dence, when viewed in the light most favorable to the government,
was sufficient for a rational trier of fact to have found the essential
elements of the crime beyond a reasonable doubt. Glasser v. United
States, 315 U.S. 60, 80 (1942); United States v. Stewart, 256 F.3d
231, 250 (4th Cir.), cert. denied, 122 S. Ct. 633 (2001) (citing United
States v. Burgos, 94 F.3d 849, 862-63 (4th Cir. 1996)).

   After careful review of the record, we conclude the Government
presented sufficient evidence supporting Habeebullah’s convictions.
We specifically note that circumstantial evidence alone is sufficient
to support a cocaine conspiracy conviction. Burgos, 94 F.3d at 857-
58. Accordingly, we affirm. We dispense with oral argument because
the facts and legal contentions are adequately presented in the materi-
als before the court and argument would not aid the decisional pro-
cess.

                                                          AFFIRMED